  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 1 of 25 PageID #:9500



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


KATHERINE BLACK,                  )
                                  )
           Plaintiff,             )
                                  )
           vs.                    )                      Case No. 17 C 101
                                  )
CHERIE WRIGLEY, MELISSA COHENSON, )
BRIAN A. RAPHAN, P.C., and PAMELA )
KERR,                             )
                                  )
           Defendants.            )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Katherine Black has sued Cherie Wrigley, Pamela Kerr, and Melissa Cohenson

for defamation, false light, and intentional infliction of emotional distress. She has also

sued Cohenson's former employer, the law firm Brian A. Raphan, P.C., alleging that the

firm is vicariously liable for Cohenson's conduct. The defendants have moved for

summary judgment.

                                       Background

       The allegedly tortious conduct in this case took place during contentious and

sprawling litigation involving Katherine Black and her husband, Bernard Black. (The

Court will refer to them as Katherine and Bernard, though Katherine also goes by the

last name Litvak.) Both Katherine and Bernard are professors at the Northwestern

University Pritzker School of Law.

       In 2012, Bernard's mother passed away. He had expected to inherit one-third of
  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 2 of 25 PageID #:9501



her approximately $3 million estate in the form of an issue trust for himself, Katherine,

and their two children. Instead, his mother disinherited him by making virtually her

entire estate payable on death to Bernard's sister, Joanne, who suffers from mental

illness. At the time, Joanne resided in Denver, Colorado.

       Bernard successfully petitioned in the probate court in Denver to become

Joanne's conservator. Bernard then exercised his powers as conservator to disclaim

their mother's payment to Joanne, effectively undoing her disinheritance of Bernard and

Katherine. As a result, the original terms of their mother's estate plan went into effect,

such that one third of their mother's assets that had been designated as payable to

Joanne instead went to Bernard and Katherine's children.

       Several years later, Joanne moved to New York, and Bernard commenced a

second suit in New York state court to be appointed guardian of Joanne's property.

Bernard's cousin, Cherie Wrigley, filed a cross-petition to be appointed Joanne's

guardian in place of Bernard. Wrigley was represented by attorney Melissa Cohenson,

at the time an associate the law firm Brian A. Raphan, P.C. Wrigley also retained a

private investigator named Esaun Pinto. Wrigley alleges that she hired Pinto to protect

Joanne and supervise her affairs.

       In the Denver probate court case, Joanne's guardian ad litem, Gayle Young,

obtained information that Bernard had caused a significant amount of Joanne's

inheritance to be diverted to himself or his family. Young sought a forensic accounting

of Joanne's accounts. She retained Pamela Kerr, a certified public accountant. Young

alleges she hired Kerr for the limited purpose of investigating Bernard's actions.

Katherine contends that Kerr was a neutral investigator and that the Denver probate



                                             2
    Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 3 of 25 PageID #:9502



court authorized her to conduct a full accounting of all of Joanne's assets, including

investigating concerns that Esaun Pinto had been improperly receiving Joanne's social

security payments.

        In April 2015, Katherine and Wrigley attended a contentious court hearing in the

Denver probate court case. Katherine testified that before the hearing Wrigley made a

remark that Katherine interpreted as a threat. According to Katherine, Wrigley said

something like, "[Y]ou continue"—that is, continue to provide evidence against

Wrigley—"it will be bad for you, you need a sex change operation, I will arrange one for

you, you like it or not." 1 Katherine Dep., Kerr's Ex. 3, dkt. no. 267–3, at 243:4–7.

Katherine also testified that after the hearing, Wrigley approached her in the airport and

threatened to file a false police report that would cause Katherine to lose custody of her

children.

        In September 2015, following an evidentiary hearing, the Denver probate court

found that Bernard had "failed to adequately disclose his intent" to use his power as

Joanne's conservator to disclaim the inheritance of their mother's entire estate. Black v.

Black, 2018 COA 7, ¶ 18, 422 P.3d 592, 598 (summarizing the probate court's ruling).

The probate court also concluded that Bernard had acted deceptively and in bad faith,

ordered him to reimburse $1.5 million, and imposed treble damages under Colorado's

civil theft statute. Id. The Colorado Court of Appeals affirmed the ruling of the probate

court. Id. ¶ 131, 422 P.3d at 613.

        On January 7, 2016, Katherine submitted a twenty-page letter to the judge



1 Wrigley recalls this conversation somewhat differently; she testified that, rather than
implying that she would arrange for Katherine to undergo an involuntary surgery, she
instead complimented Katherine's boots.
                                             3
  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 4 of 25 PageID #:9503



presiding over the New York state court case. Among numerous other allegations,

Katherine stated that Wrigley and her brother Anthony Dain had concealed the fact that

Esaun Pinto was a convicted felon and had engaged in "illegal coercive tactics to

prevent the Black family members" from testifying. Katherine Letter, Ex. H to Kerr Decl.,

dkt. no. 269–1, at 1. Katherine wrote the letter on letterhead bearing the name and logo

of the Northwestern University School of Law.

       The same day Katherine submitted her letter, Cohenson, Wrigley's attorney,

called the office of the dean of the law school. Her call was redirected to the law

school's director of special projects, Katherine Schulte. According to Cohenson, she

informed Schulte that a law professor—whom she did not name—had used

Northwestern's name and logo on letterhead in personal litigation, and Cohenson asked

whether this violated any university policies. Although Schulte vaguely recalls that this

conversation took place, she has no memory of what they discussed.

       On the morning of January 8, 2016, the day after Cohenson spoke with Schulte,

Kerr and Wrigley exchanged e-mails about Katherine's letter. Lisa DiPonio, Joanne's

attorney, was copied on the e-mails. Kerr wrote that she had just called the office of the

dean of the law school and spoke about Katherine. DiPonio responded by suggesting

that someone make another call to the law school, stating, "I want them to pay

professionally for this as well as monetarily." DiPonio E-mail, Ex. K to Kerr Decl., dkt.

no. 269–1, at 3. Kerr then relayed that she had told someone in the dean's office that

Katherine had used Northwestern's letterhead to make a false statement to a court. In a

subsequent e-mail, Wrigley wrote that she had left messages with the deans of both

Northwestern's law school and business school, where Bernard also teaches. She also



                                             4
  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 5 of 25 PageID #:9504



stated that she planned to submit an ethics report to the university describing

Katherine's actions.

       In response, Kerr sent an e-mail to which she attached a letter addressed to the

dean of the law school. The letter quoted a passage from Katherine's letter to the New

York state court judge in which Katherine stated that the judge in the Colorado case had

authorized Kerr to investigate the conduct of Esaun Pinto. Kerr wrote in her letter to the

dean that this claim was "100% false" and "completely false." Kerr Letter, Ex. K to Kerr

Decl., dkt. no. 269–1, at 7. The letter was written on Kerr's professional letterhead and

included her signature.

       Later that day, Wrigley submitted to Northwestern the ethics report she had

mentioned in her e-mail and attached Kerr's letter as supporting evidence. The platform

for submitting the report allowed Wrigley to write a description of the attached

documents. In describing Kerr's letter, Wrigley wrote, "Professor from your school using

your letterhead to slander people and fight a personal case." Ethics Report, Kerr's Ex.

H, dkt. no. 270–8, at 2.

       In January 2017, Katherine filed the present lawsuit against Wrigley, Kerr,

Cohenson, and the Raphan law firm, alleging a range of tortious conduct including

defamation, intentional infliction of emotional distress, false light, publication of private

facts, intrusion upon seclusion, interference with contractual relations, and civil

conspiracy. The defendants moved to dismiss Katherine's claims, and the Court

granted the motion in part. See Black v. Wrigley, No. 17 C 101, 2017 WL 8186996

(N.D. Ill. Dec. 8, 2017). The following claims remain against all four defendants:

defamation, false light, aiding and abetting defamation, and civil conspiracy. In addition,



                                               5
     Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 6 of 25 PageID #:9505



there remains a claim against Wrigley for intentional infliction of emotional distress and

a claim against Raphan, P.C. under a theory of respondeat superior. The defendants

have moved for summary judgment.

                                          Discussion

         Summary judgment is appropriate if there is no genuine dispute of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Giles v. Godinez, 914 F.3d 1040, 1048 (7th Cir. 2019). To withstand summary

judgment, the non-moving party must "present specific facts establishing a material

issue for trial." Id. Although the Court draws all reasonable inferences in favor of the

non-moving party, "inferences that are supported by only speculation or conjecture will

not defeat a summary judgment motion." Coleman v. City of Peoria, No. 18-1742, 2019

WL 2240575 (7th Cir. May 24, 2019).

A.       False light claims

         In her response brief, Katherine has agreed to voluntarily dismiss her false light

claims. The Court therefore dismisses count 6 with prejudice.

B.       Claims against Kerr

         In her remaining claims against Kerr, Katherine alleges defamation, aiding and

abetting defamation, and civil conspiracy. Because the claims for aiding and abetting

defamation, as well as those for civil conspiracy, depend on the tortious conduct of

another defendant, the Court will reserve discussion of those claims until the end of this

opinion.

         A claim for defamation under Illinois law requires the plaintiff to show "that the

defendant made a false statement about the plaintiff, that the defendant made an



                                               6
  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 7 of 25 PageID #:9506



unprivileged publication of that statement to a third party, and that this publication

caused damages." Green v. Rogers, 234 Ill. 2d 478, 491, 917 N.E.2d 450, 459 (2009).

Among the categories of statements that constitute defamation per se—meaning

defamation whose harm is "obvious and apparent on its face"—are "words that impute a

person lacks ability or otherwise prejudices that person in her or his profession." Id. at

491–2, 917 N.E.2d at 459. Katherine has not alleged "special damages," i.e. "actual

damages of a pecuniary nature." Imperial Apparel, Ltd. v. Cosmo's Designer Direct,

Inc., 227 Ill. 2d 381, 390, 882 N.E.2d 1011, 1018 (2008)). To withstand summary

judgment, therefore, she must point to evidence from which a reasonable jury could find

that Kerr's statement was per se defamatory. See Madison v. Frazier, 539 F.3d 646,

653 (7th Cir. 2008).

       Kerr argues that she is entitled to summary judgment because her allegedly

defamatory statements are subject to an innocent construction and are substantially

true. She also contends that no reasonable jury could find that Katherine was harmed

by the alleged defamation and that the statements are protected by the litigation

privilege. The Court considers each of these arguments in turn.

       1.     Innocent construction

       Under Illinois law, "a statement that is reasonably capable of an innocent

construction is not per se defamatory." Lott v. Levitt, 556 F.3d 564, 568 (7th Cir. 2009).

This issue is appropriately decided at summary judgment because "the meaning of a

statement is not a fact for the jury to find, but a question of law to be resolved by the

court." Id. (internal quotation marks omitted). Kerr argues that her statement is capable

of an innocent construction—namely, that she said only that Katherine's statement in



                                              7
  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 8 of 25 PageID #:9507



her letter to the New York court was false, not that it was a lie.

       This distinction is immaterial. Even if it were reasonable to construe Kerr's letter

as accusing Katherine of an unintentional or reckless falsehood, a reasonable jury could

nonetheless find that this statement amounts to per se defamation. Recall that a

statement is defamatory per se if it prejudices the plaintiff in her profession. Green, 234

Ill. 2d at 492, 917 N.E.2d at 459. In its ruling on the motions to dismiss, the Court noted

that "allegations that a law professor lied to a court could lead to unemployment in a

profession whose role includes training future attorneys on proper conduct in court

proceedings." Black, 2017 WL 8186996, at *10 (internal quotation marks omitted). A

jury could reasonably find that an allegation that a law professor made false statements

to a court—whether those statements were intentional or merely reckless or negligent—

caused prejudice to the professor's reputation. Indeed, a jury could conclude that Kerr

and Wrigley's primary purpose in submitting the ethics complaint was to prejudice

Katherine in the eyes of her employer. See, e.g., Kerr E-mail to Wrigley, Katherine's Ex.

28C, dkt. no. 310-28, at 1 ("I think the letter itself will be incriminating enough."); see

also Tuite v. Corbitt, 224 Ill. 2d 490, 510, 866 N.E.2d 114, 126 (2006) (noting that in

applying the innocent construction rule, courts must interpret the terms in the allegedly

defamatory statement "according to the idea that they were intended to convey to the

reasonable reader."). The Court therefore concludes that Kerr's allegedly defamatory

statement cannot reasonably be given an innocent construction that would entitle Kerr

to summary judgment.

       2.     Substantial truth

       Kerr next argues that summary judgment is appropriate because her allegation



                                               8
  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 9 of 25 PageID #:9508



that Katherine made a false statement in her letter to the New York court is substantially

true. Under Illinois law, substantial truth is a defense to defamation. Hardiman v.

Aslam, 2019 IL App (1st) 173196, ¶ 7, 2019 WL 938643, at *2. To be substantially true,

a statement need not be accurate in every detail as long as the "gist" or "sting" of the

statement is true. Id. Black wrote to the New York judge that the Denver probate court

had authorized Kerr to investigate Pinto. Kerr argues that no reasonable jury could find

that the Denver probate court had authorized her to investigate Pinto and that she is

therefore entitled to summary judgment.

       Katherine points to the transcript of a hearing in the Denver probate court on

April 2, 2015. At the hearing, Bernard's attorney raised concerns about making Pinto

the representative payee of certain trust funds. The attorney stated that when Pinto

previously served as the representative payee for Joanne's Social Security payments,

he had improperly withdrawn funds. The attorney also stated that "Kerr will be provided

all that information so she can also from a forensic accounting perspective see where

everything went, what the concerns and issues were." Tr. of Apr. 2, 2015 Status

Hearing, Katherine's Ex. 20, dkt. no. 310–20, at 29:16–19. Pinto then expressly agreed

to provide a full accounting to Kerr. After the hearing, the judge entered an order

requiring Pinto to "provide a complete accounting with documentation of all funds that

were held under his control to Ms. Kerr." Status Conference Order, Katherine's Ex. 21,

dkt. no. 310-21, at 3.

       A reasonable jury could infer from this evidence that the Denver probate court

authorized Kerr to investigate Pinto. Although Kerr points to evidence, including her

retention letter from Young, suggesting that she was originally retained for the purpose



                                             9
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 10 of 25 PageID #:9509



of investigating Bernard, this evidence at most creates a factual dispute that is not

appropriately decided at the summary judgment stage.

       3.      Harm caused by the alleged defamation

       Kerr next argues that she is entitled to summary judgment on the defamation

claim because Katherine has not introduced evidence from which a reasonable jury

could find that the alleged defamation caused an injury. Kerr emphasizes that she

published the letter only to the recipients of her e-mail—meaning Wrigley and

Cohenson, among several others—and not to Katherine's employer. But because

Katherine has pointed to evidence from which a reasonable jury could find that Kerr

committed defamation per se, Katherine is relieved of her obligation to prove actual

damages. Green, 234 Ill. 2d at 495, 917 N.E.2d at 461; see also Bd. of Forensic

Document Examiners, Inc. v. Am. Bar. Ass'n, 922 F.3d 827, 831–32 (7th Cir. 2019).

The fact that Kerr sent her letter to a third party, even though that third party was not

Katherine's employer, is sufficient to preclude summary judgment on this basis. See,

e.g., Kamelgard v. Macura, 585 F.3d 334, 342 (7th Cir. 2009) ("In the law of defamation,

the word 'published' just means that the defamatory statement was made to someone

other than the plaintiff.").

       4.      Litigation privilege

       Kerr also argues that the litigation privilege shields her from liability. The Court

considered and rejected a similar argument based on the litigation privilege in its ruling

on the motion to dismiss. See Black, 2017 WL 8186996, at *5. The Court noted that

the allegedly defamatory communications were made to Northwestern, which was not a

participant in the litigation, and that for this reason the litigation privilege did not cover



                                               10
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 11 of 25 PageID #:9510



the communications.

       Kerr's argument in her current motion fares no better. Her publication of the

letter differs from Wrigley's publication in that Kerr e-mailed her letter only to individuals

with at least some connection to the litigation over Joanne's guardianship, rather than to

an unrelated third party. But a jury could reasonably infer that Kerr intended for one of

the letter's recipients to send it to the law school. The e-mail records show Kerr and

Wrigley discussing their plans to communicate with the law school, and Kerr wrote in

the e-mail to which she attached the letter, "Here is my letter that I plan to send to

Northwestern." Kerr E-mail, Ex. K to Kerr Decl., dkt. no. 269–1, at 1. As the Court

previously ruled, evidence that Kerr e-mailed the letter with the knowledge that

someone would send it along to Northwestern "is sufficient to satisfy the publication

element for defamation claims against Kerr based on statements contained in the

letter." Black, 2017 WL 8186996, at *7. Although Kerr alleges that she did not intend

for the letter to be sent, a jury could reasonably disbelieve this testimony. She therefore

is not entitled to summary judgment.

C.     Claims against Wrigley

       Katherine alleges that Wrigley committed intentional infliction of emotion distress,

defamation, aiding and abetting defamation, and civil conspiracy.

       1.     Intentional infliction of emotional distress

       A claim for intentional infliction of emotional distress under Illinois law has three

elements:

       First, the conduct involved must be truly extreme and outrageous.
       Second, the actor must either intend that his conduct inflict severe
       emotional distress or know that there is at least a high probability that his
       conduct will cause severe emotional distress. Third, the conduct must in

                                              11
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 12 of 25 PageID #:9511



       fact cause severe emotional distress.

Schweihs v. Chase Home Fin., 2016 IL 120041, ¶ 50, 77 N.E.3d 50, 63. Wrigley argues

that she is entitled to summary judgment on Katherine's claim of intentional infliction of

emotional distress for two reasons: first, because no reasonable jury could find that her

conduct was extreme and outrageous, and second, because Katherine has not pointed

to evidence from which a jury could find that Wrigley's conduct caused her harm.

              a.      Extreme and outrageous conduct

       Liability for intentional infliction of emotional distress requires conduct "so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds

of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community." Id. For this reason, "mere insults, indignities, threats, annoyances, petty

oppressions, or other trivialities" are insufficient. Id.

       Katherine points to three instances of allegedly extreme and outrageous conduct.

First, she testified that Wrigley told her that if she (Katherine) continued to provide

evidence, "it will be bad for you, you need a sex change operation, I will arrange one for

you, you like it or not." Katherine Dep., Kerr's Ex. 3, dkt. no. 267–3, at 243:4–7.

Katherine testified that she interpreted this as a threat to sexually assault her.

       This remark, which Wrigley denies making, is undoubtedly tasteless and

offensive, but it does not rise to the level of extreme and outrageous conduct, at least

not by itself. As the Illinois Supreme Court explained in McGrath v. Fahey, 126 Ill. 2d

78, 533 N.E.2d 806 (1988), "[t]hreats . . . are much more likely to be a part of

outrageous conduct when made by someone with the ability to carry them out. . . ." Id.

at 87, 533 N.E.2d at 809. Even if a jury could reasonably conclude that Kerr's

statement was a threat, rather than an insult, there is no evidence to suggest that
                                               12
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 13 of 25 PageID #:9512



Katherine had reason to believe that Wrigley could carry out that threat. Wrigley's

alleged statement is therefore insufficiently extreme to allow Katherine to recover for

intentional infliction of emotional distress.

       Second, Katherine contends that Wrigley threatened her with burglary. She

points to e-mails and phone calls from Wrigley regarding jewelry and other property that

Wrigley claimed belonged to Joanne. In an e-mail to Bernard, Wrigley wrote that she

and Pinto planned to retrieve some of Joanne's things. Katherine emphasizes Wrigley's

remark that "if I don't hear from you within 48 hours I will just continue on my own

timeline." Kerr E-mail to Bernard, Katherine's Ex. 53, dkt. no. 310–53, at 2.

       No reasonable jury could conclude, based on this evidence, that this amounted

by a threat by Wrigley to burglarize Katherine's home. In context of the e-mail, it is clear

that Wrigley was attempting to coordinate dates for retrieving Joanne's property. For

example, Wrigley wrote, "I can come for a few of her things and a general discussion

the weekend of Nov. 6th. Better dates would be Nov. 12, 13, or 14." Id. Nothing in the

e-mail supports a reasonable inference that Wrigley was threatening to burglarize

Katherine.

       Third, Katherine contends that Wrigley threatened to file a false report to cause

Katherine to lose custody of her children. Katherine stated in a sworn declaration that

Wrigley approached her in the airport following a hearing in the Denver probate court

case and stated that if Katherine opposed her effort to become Joanne's guardian, "she

would file a false police report and a false report with child protective services about

child abuse, and my children would be taken away from me." Katherine Decl.,

Katherine's Ex. 1, dkt. no. 310–1, at 3. Katherine further stated, in an affidavit submitted



                                                13
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 14 of 25 PageID #:9513



to the New York state court, that Wrigley said she would use her "contacts with

Chicago's child protective services to remove [Katherine's] small children from home

pending investigation." Katherine Aff., Katherine's Ex. 4, dkt. no. 310–4, ¶ 75.

       Unlike Wrigley's other alleged statements, this one is sufficient to allow

Katherine's claim to withstand summary judgment. Katherine alleges that Wrigley's

threat was credible because she had experience in the field of child protection. As the

Court noted in its ruling on the motions to dismiss, Wrigley's "attempts to add credibility

to her objectively deplorable threats"—that is, by citing her contacts with a child

protective services agency—"would allow a reasonable jury to find her conduct extreme

and outrageous." Black, 2017 WL 8186996, at *11. Katherine's anticipated testimony

regarding Wrigley's conduct therefore preclude summary judgment on the claim for

intentional infliction of emotional distress.

              b.      Resultant harm

       Wrigley argues that Katherine has not introduced sufficient evidence to permit a

reasonable jury to find that she was harmed by Wrigley's allegedly outrageous conduct.

To withstand summary judgment, Katherine must point to evidence that the distress

inflicted was "so severe that no reasonable [person] could be expected to endure it."

Welsh v. Commonwealth Edison Co., 306 Ill. App. 3d 148, 155, 713 N.E.2d 679, 684

(1999).

       Katherine relies on the report of Dr. Robert Galatzer-Levy, a psychiatrist who

evaluated Katherine. Dr. Galatzer-Levy stated that Katherine experiences severe

psychological symptoms as a result of Wrigley's conduct. In his report, he identified

Katherine's fears relating to the loss of her children as a key feature of her psychological



                                                14
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 15 of 25 PageID #:9514



disorders. A reasonable jury could infer from this evidence that Wrigley's conduct

caused Katherine psychological distress that was sufficiently severe to permit recovery

for intentional infliction of emotional distress. Thus Wrigley is not entitled to summary

judgment on this basis.

       2.     Defamation

       Wrigley next argues that she is entitled to summary judgment on Katherine's

defamation claim. At issue are two allegedly defamatory statements in the ethics report

Wrigley submitted to Northwestern. First, in describing the letter Katherine wrote to the

New York judge, Wrigley wrote that Katherine had used Northwestern's "letterhead to

slander people and fight a personal case." Ethics Report, Kerr's Ex. H, dkt. no. 270-8,

at 2. Second, Wrigley attached Kerr's letter, which included the statement (discussed

above) that Katherine had made an allegation to the New York court that was "100%

false." Kerr Letter, Ex. K to Kerr Decl., dkt. no. 269–1, at 7. Wrigley argues that she is

entitled to summary judgment on Katherine's defamation claim because these

statements are substantially true. Alternatively, she argues that she reasonably relied

on Kerr's expertise in preparing her letter and that the submission of the ethics report is

protected by a qualified privilege.

              a.     "Slander" remark

       Wrigley argues that her statement that Katherine used Northwestern letterhead

to slander people cannot be defamatory because it is substantially true. As the Court

previously discussed, under Illinois law, a defendant may defeat a defamation claim "by

showing that the statement, although not technically true in every respect, was

substantially true." Global Relief Found., Inc. v. N.Y. Times Co., 390 F.3d 973, 982 (7th



                                            15
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 16 of 25 PageID #:9515



Cir. 2004). This standard requires the defendant to "show the truth of the 'gist' or 'sting'

of the defamatory material." Id.

          Wrigley contends that no reasonable jury could conclude that her allegation of

slander is not substantially true. Specifically, she points to Katherine's repeated

references to Esaun Pinto as a "convicted felon" in the letter to the New York judge. It

is undisputed that in 2009 Pinto was charged with unlawfully conveying government

records in violation of 18 U.S.C. § 641. Because the value of the property Pinto was

charged with conveying was less than $1,000, the charge carried a maximum possible

penalty of one year in prison. Under 18 U.S.C. § 3559(a), therefore, the offense with

which Pinto was charged and to which he pled guilty was a class A misdemeanor, not a

felony.

          In response, Katherine argues that accusation that she committed slander could

not be substantially true because the letter she wrote was directed to a court and

submitted under seal, and thus her statements to the judge were privileged. See, e.g.,

MacGregor v. Rutberg, 478 F.3d 790, 791 (7th Cir. 2007) ("Illinois like other states

recognizes an absolute privilege for statements in testimony or pleadings in a judicial

proceeding."). Wrigley argues that her accusation is nonetheless substantially true,

contending that Katherine committed slander under the ordinary meaning of the term

even if her statement did not legally constitute slander in light of the absolute privilege.

          The Court concludes that summary judgment is inappropriate because a

reasonable jury could find that Wrigley's allegation of slander was not substantially true.

That is, a jury could reasonably conclude that a statement submitted to a court as

evidence in litigation and filed under seal does not amount to slander, i.e. commission of



                                              16
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 17 of 25 PageID #:9516



an actionable tort. As mentioned above, statements made in testimony or other

submissions in a judicial proceeding are absolutely privileged. Id. at 791. "Slander"

itself is a legal term that refers to a particular type of defamation. Slander, Black's Law

Dictionary (11th ed. 2019); see also Slander, Merriam-Webster, https://www.merriam-

webster.com/dictionary/slander (last visited June 11, 2019). On its ordinary meaning,

therefore, slander refers not just to a falsehood but to a certain kind of legally actionable

falsehood. If the context in which the statement was made rendered it privileged, a jury

could reasonably conclude that the statement did not amount to slander and that

Wrigley's statement therefore was not substantially true.

              b.     Statement in the Kerr letter

       Wrigley next argues that she is entitled to summary judgment because the

statement in Kerr's letter—that Katherine falsely stated to the New York judge that Kerr

had been authorized to investigate Pinto—is substantially true. Wrigley incorporates

Kerr's arguments on this point. As the Court has already discussed, however, a

reasonable jury could find that this allegation is not substantially true, and thus summary

judgment is inappropriate.

       Separately, Wrigley argues that she cannot be held liable for the statements in

Kerr's letter because she reasonably relied on Kerr's expertise. She notes that under

Illinois law, a plaintiff alleging defamation must show "that the defendant acted

negligently in making the defamatory statement." Dawson v. N.Y. Life Ins. Co., 135

F.3d 1158, 1162 (7th Cir. 1998); see also Jacobson v. CBS Broad., Inc., 2014 IL App

(1st) 132480, ¶ 26, 19 N.E.3d 1165, 1175 ("In general, where the allegedly defamed

person is a private individual, she need only demonstrate that the defendant was



                                             17
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 18 of 25 PageID #:9517



negligent in its publication of the alleged defamatory falsehood."). Wrigley would

therefore be entitled to summary judgment if no reasonable jury could find that she did

not reasonably believe that Kerr's allegation was true.

       This argument is unavailing, however, because the evidence permits a

reasonable inference that Wrigley was at least negligent in assuming the truth of Kerr's

allegations. Wrigley was present in court at the New York state court hearing during

which the judge approved the proposal for Kerr to investigate Pinto's activities. Wrigley

has not explained why Kerr's expertise as an accountant excuses Wrigley's publication

of a statement of whose claimed falsity she had first-hand knowledge. A jury could

reasonably conclude that Wrigley's alleged reliance on Kerr's characterization was at

least negligent.

              c.     Qualified privilege

       Wrigley next argues that the statements in her ethics report are subject to a

qualified privilege. "Where a qualified privilege exists, a statement that might otherwise

be considered defamatory is protected due to the circumstances under or occasion on

which it was made." Ladao v. Faits, 2019 IL App (1st) 180610, ¶ 33, 2019 WL 1856994,

at *6. The purpose of a qualified privilege is to protect "honest communications of

misinformation in certain favored circumstances in order to facilitate the availability of

correct information." Id. (quoting Kuwik v. Starmark Star Mktg. & Admin., Inc., 156 Ill.

2d 16, 24, 619 N.E.2d 129, 132 (1993)). If a qualified privilege applies, the plaintiff must

show that the defendant abused the privilege; that is, she bears the burden of proving

that the defendant acted not just negligently, but intentionally or recklessly. Id.

       Regardless of whether Wrigley's report is covered by a qualified privilege, she is



                                             18
  Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 19 of 25 PageID #:9518



not entitled to summary judgment. A reasonable jury could find that she abused the

privilege. As the Court previously noted, the evidence permits a reasonable inference

that Wrigley had first-hand knowledge that the New York state court had authorized Kerr

to investigate Pinto. This fact in turn supports a reasonable inference that Wrigley knew

the statement in Kerr's letter was false or at least consciously disregarded the risk of its

falsity.

           Because a jury could reasonably conclude that Wrigley acted knowingly or

recklessly, the Court need not decide whether the qualified privilege applies in this

context. The parties have not identified any case that clearly establishes whether an

ethics report to a private university is covered by the privilege. The closest case the

Court has discovered is Mauvais-Jarvis v. Wong, 2013 IL App (1st) 120070, 987 N.E.2d

864, in which the Illinois Appellate Court applied the qualified privilege to allegedly

defamatory statements made in a research misconduct proceeding at Northwestern

University. Id. ¶ 85, 987 N.E.2d at 887. But because the parties failed to discuss

Mauvais-Jarvis or other pertinent cases in their briefs, the Court reserves decision on

whether the qualified privilege doctrine raises Katherine's burden of proof in this case.

The parties should focus their attention on finding relevant caselaw regarding the

applicability of qualified privilege in this or a similar context.

D.         Claims against Cohenson and Brian A. Raphan, P.C.

           Cohenson, Wrigley's attorney in the guardianship proceedings, argues that she is

entitled to summary judgment because the evidence does not permit a reasonable

inference that she defamed Katherine. Katherine's sole allegation of defamation against

Cohenson relates to a phone call Cohenson had with Schulte, the assistant to the dean



                                               19
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 20 of 25 PageID #:9519



of the law school. Katherine contends that Cohenson repeated the allegedly

defamatory statement in Kerr's letter—namely, that Katherine made a false statement to

the New York court about Kerr's investigative responsibilities.

       The Court concludes that Katherine has not pointed to admissible evidence from

which a jury could reasonably infer that Cohenson made any defamatory statements in

her conversation with Schulte. Cohenson testified in her deposition that the two spoke

only about the use of Northwestern's letterhead, not about any false statements in the

letter itself. She characterized the conversation in the same way in an affidavit

submitted to the New York state court.

       Katherine admits that "[p]recisely what Cohenson said to Katherine Schulte is

unknown." Katherine's Resp. Br., dkt. no. 307, at 24. She seeks to rely on inferences

from the fact that Cohenson elsewhere admitted that she believed that Katherine's letter

to the court contained false statements. But these admissions do not support an

inference that Cohenson relayed that opinion to Schulte. Katherine also testified that

she remembered that Schulte told her "that the letter was not true or the letter wasn't

accurate or it was inappropriate, something like that." Katherine Dep., Kerr's Ex. 3, dkt.

no. 267–3, at 378:20–379:5. But Katherine's testimony recounting Schulte's statements

about what Cohenson told her is hearsay not within any exception, and the Court may

not consider it at summary judgment. See Gunville v. Walker, 583 F.3d 979, 985 (7th

Cir. 2009).

       Cohenson's deposition testimony and her roughly contemporaneous written

statements, both of which indicate that she said to Schulte only that a professor had

used Northwestern letterhead in personal litigation, are thus effectively unrebutted.



                                            20
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 21 of 25 PageID #:9520



Because Katherine's defamation claim against Cohenson relies on unsubstantiated

speculation about what they discussed, she cannot withstand summary judgment. See

Coleman, 2019 WL 2240575, at *6.

       Katherine's sole claim against the Raphan law firm is premised on the doctrine

respondeat superior. Raphan, P.C. is therefore entitled to summary judgment on the

defamation claim as well. See, e.g., Carroll v. Cmty. Health Care Clinic, Inc., 2017 IL

App (4th) 150847, ¶ 37, 81 N.E.3d 122, 130 ("[W]here the agent is not guilty, it

necessarily follows that the party for whom he acted, the master, cannot be guilty.").

E.     Aiding and abetting defamation

       Under Illinois law, a plaintiff alleging that a defendant aided and abetted a

tortious injury must show that "(1) the party whom the defendant aid[ed] performed a

wrongful act causing an injury; (2) the defendant was aware of his role when he

provided the assistance, and (3) the defendant knowingly and substantially assisted the

violation." Hefferman v. Bass, 467 F.3d 596, 601 (7th Cir. 2006). "[A]iding and abetting

is a theory for holding the person who aids and abets liable for the tort itself. . . ." Id.

       1.     Kerr and Wrigley

       Katherine has introduced evidence from which a jury could reasonably infer that

Kerr and Wrigley aided and abetted each other's allegedly tortious conduct. Kerr and

Wrigley first argue that there was no underlying wrongful act that would give rise to

accomplice liability. For the reasons explained above, however, a jury could reasonably

conclude that both Kerr and Wrigley defamed Katherine. Katherine has therefore

satisfied her burden to point to evidence that a party committed a wrongful act causing

an injury.



                                              21
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 22 of 25 PageID #:9521



       Kerr and Wrigley next contend that there is no evidence that they were aware of

their respective roles in tortious or illegal activity. But the e-mails Kerr and Wrigley sent

on January 8, 2016 support a reasonable inference that they knowingly coordinated

their efforts to contact Katherine's employer to harm her professionally. For example,

Kerr and Wrigley shared information about how and when they planned to contact the

dean of Northwestern law school. And Kerr wrote the allegedly defamatory letter that

Wrigley ultimately uploaded along with her ethics report to the university. A jury could

reasonably conclude that Kerr's conduct in preparing the letter and sending it to Wrigley

knowingly and substantially assisted Wrigley's alleged defamation and that Wrigley

assisted Kerr's alleged defamation by submitting the letter Kerr wrote.

       Because a jury could reasonably infer based on this conduct that both Kerr and

Wrigley knowingly and substantially assisted the other's tortious actions, they are not

entitled to summary judgment on the aiding and abetting claims against them.

       2.     Cohenson

       Katherine has not pointed to evidence, however, to support a reasonable

inference that Cohenson aided and abetted wrongdoing by Kerr or Wrigley. Katherine

argues that Cohenson may be liable as an accomplice because she circulated

Katherine's letter knowing that it would assist Kerr or Wrigley's alleged defamation. But

although Cohenson was the first person to contact Northwestern in connection with

Katherine's letter, there is no evidence that in so doing she defamed Katherine. The

fact that Cohenson was included on e-mails in which Kerr and Wrigley discussed their

subsequent plans to contact Northwestern does not support an inference that Cohenson

substantially assisted those efforts, as she was merely a recipient of their messages.



                                             22
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 23 of 25 PageID #:9522



To the contrary, the record contains no evidence that Cohenson was involved with any

subsequent communications with Northwestern after she spoke with Schulte.

Katherine's claim of aiding and abetting against Cohenson therefore rests on

speculation that is insufficient at the summary judgment stage. See Coleman, 2019 WL

2240575, at *6.

       Because Katherine has not introduced evidence from which a reasonable jury

could find that Cohenson knowingly and substantially assisted Kerr or Wrigley's

allegedly tortious conduct, she is entitled to summary judgment on the claim of aiding

and abetting defamation.

F.     Civil conspiracy claims

       Lastly, Katherine alleges that the defendants participated in a civil conspiracy. A

plaintiff alleging civil conspiracy must prove an agreement by "two or more persons for

the purpose of accomplishing by concerted action either an unlawful purpose or a lawful

purpose by unlawful means." McClure v. Owens Corning Fiberglas Corp., 188 Ill. 2d

102, 133, 720 N.E.2d 242, 258 (1999). "The civil conspiracy theory has the effect of

extending liability for a tortious act beyond the active tortfeasor to individuals who have

not acted but have only planned, assisted, or encouraged the act." Id. The plaintiff

must show that a tortious act was committed in furtherance of the agreement. Reuter v.

MasterCard Int'l, Inc., 397 Ill. App. 3d 915, 927, 921 N.E.2d 67, 78 (2010).

       The analysis of this claim is largely the same as the foregoing discussion of

aiding and abetting defamation. Kerr and Wrigley contend that they are entitled to

summary judgment on the civil conspiracy claim because there was no tortious conduct.

As with the claims for aiding and abetting, however, this argument is unavailing because



                                            23
    Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 24 of 25 PageID #:9523



a reasonable jury could find that tortious conduct occurred. And, as discussed above,

the e-mail records from January 8, 2016 in which Kerr and Wrigley shared information

about their plans to contact the law school amply support an inference that they agreed

to make the allegedly defamatory statements. 2

        Cohenson, by contrast, is entitled to summary judgment on the civil conspiracy

claim. Cohenson's participation in the efforts to contact the law school was much more

limited than that of Kerr or Wrigley. Katherine argues that a reasonable jury could infer

that Cohenson agreed to engage in tortious conduct because she was the first of the

defendants to call the law school in connection with Katherine's letter to the New York

court. But as the Court has already discussed, Katherine has not introduced sufficient

evidence to permit a reasonable inference that this call was itself defamatory. And

unlike Kerr or Wrigley, Cohenson apparently did not participate in the e-mail

conversation about the ongoing efforts to contact the law school. In essence, Katherine

asks the Court to assume without evidence that a jury could find that Cohenson made

an agreement with others to defame her. Mere speculation, however, is not sufficient,

see Coleman, 2019 WL 2240575, at *6, and the Court concludes that Cohenson is

therefore entitled to summary judgment on the civil conspiracy claim.

                                      Conclusion

        For the foregoing reasons, the Court grants defendants Melissa Cohenson and

Brian A. Raphan, P.C.'s motion for summary judgment on all of the claims against them

[dkt. no. 261]. The Court grants defendants Wrigley and Kerr's motions for summary



2 If the case proceeds to trial, the jury will be instructed that there cannot be double
recovery for the same injury under a theory of civil conspiracy. See Cameron v. City of
Chicago, No. 16 C 8347, 2017 WL 342474, at *5 (N.D. Ill. Aug. 9, 2017).
                                           24
 Case: 1:17-cv-00101 Document #: 342 Filed: 06/11/19 Page 25 of 25 PageID #:9524



judgment [dkt. nos. 262, 263] as to count 6, plaintiff's false light claim, but otherwise

denies those defendants' motions. Counsel should appear as scheduled for the June

12, 2019 status hearing in order to discuss the final pretrial order, the final pretrial

conference, and the trial.



                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge

Date: June 11, 2019




                                              25
